DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022  has been entered.
Status of Claims
Claims 1, 3-16, 18-27 are pending in this application and examined in this Office Action.  Claim 27 is newly added. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2022 has been considered by the examiner.

Status of Rejections
 	1.	The rejection of claims 1, 3-8, 10-16, 18-20, 22- 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph is withdrawn in view of the amendments to the claims. 

	2.	The rejection of claims 2, 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the phrase  “proliferation supplements” is withdrawn in view of applicant arguments. 

	3.	The rejection of claims 1, 3, 4, 7, 8,11,12, 13, 14, 16, 18, 20, 22, 26 under 35 U.S.C. 103 as being unpatentable over Palecek (US 2009/0075374)(of record) and Lewis (WO 2016/141137)(of record) in view of Hassiotou et al (US 20150023928)(of record), Scadden (US 2013/0288969(of record) and Hens (of record) is withdrawn and recast below in view of the amendments to the claims. 

	4.	The rejection of claims 2, 5, 6, 9, 17, 19, 21 under 35 U.S.C. 103 as being unpatentable over Palecek, Lewis, Hassiotou, Scadden and Hens as applied to claims 1, 3,4, 7, 8,11,12, 13, 14, 16, 18, 20, 22, 26 above and further in view of Lewis (of record), Gurusamy (of record), Zhang (of record) and Schultz et al (US 2013/0280802) (Schultz) is withdrawn and recast below in view of the amendments to the claims. 

	5.	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Palecek, Lewis, Hassiotou, Scadden and Hens as applied to claims 1, 3, 4, 7, 8,11,12, 13, 14, 16, 18, 19, 20, 22, 26 above and further in view of Spiegelman et al (US 20160175401) (Spiegelman) is withdrawn and recast below in view of the amendments to the claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 16, claim interpretation: 
a) the amendment to claims 1 and 16 is interpreted to be “for 8-about 12 days.” The strike-through in the amendment was made it uncertain whether the strike-through include “about 8”  leaving only “about 12 days.” This interpretation “for 8-about 12 days” is supported by new day 23s reciting that exact language and applicant arguments. 
b)  the claimed 28-32 days EB culture period is interpreted to occur consecutively after the 1-5 day culture of EB in pTHrP. See specification page 9, lines 21-23. 

Notes:  applicant’s specification discloses EBs express P63, CK8, CK18 (page 9 lines 13-14).

1.	Claims 1, 3, 4, 7, 8, 11-14, 16, 18, 20, 22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Palecek (of record) in view of Lewis (of record), Schultz, Hassiotou, Scadden (of record) and Hens (of record) and Simeone (of record).

Palecek discloses [0024] a method of differentiating pluripotent cells (the claimed “induced pluripotent stem cells”) [0025], [0026], [0028]) into p63+ cells (the claimed embryoid bodies), by culturing the cells in a defined culture medium (the claimed “serum free medium”; claims 1, 16, ) having a retinoid and optionally a BMP during differentiation (the claimed “for the culture of mammospheres;” claim 1 ).  Palecek discloses ([0044], for example) obtaining embryoid bodies (the claimed “mammospheres;” claims 1) (the claimed “organoids,” claim 16), differentiation into EBs (embryoid bodies) (claims 1, 16, 26) and further differentiation into mammary cells [0024] (the claimed  breast cells;” claims 1, 16, 26).
Palecek discloses [0024] the p63-positive cells (embryoid bodies) can then become further differentiated into K14+ (CK14) [0024] (the claimed “basal cells;” claims 1, 16) when cultured on an adherent surface in a medium lacking the retinoid and optional BMP.
Palecek discloses [0054] pluripotent cells can be  differentiated in a defined culture medium [0010] (the claimed “differentiation medium”) which was a serum free culture media (basal culture medium) (claims 1, 16, 26) [0034] with varying RA concentrations (the claimed “iPSCs are cultured in serum free culture medium;” claims 1, 16) for six-seven days [0011] (the claimed “8 about -12 days;” claims 1, 16)(the claimed “about 10 days;” claim 26).  Palecek discloses [0034] the defined serum free culture media can further comprise purified components such as albumin, insulin, transferrin, growth factors (the claimed “proliferation supplements;” claims 1, 16).
Palecek disclosed [0054] the EBs were cultured for 9 days and subsequently culture on gelatin in DSFM for 19 days, a 28 day total culture period and that significant epithelial lineage induction occurred in RA- treated EBs (the claimed “EBs are differentiated in the differentiation medium for about 28-32 days;” claims 1, 16)(the claimed “EBs are differentiated in the differentiation medium for about 30 days;” claim 26)  About 30 days (claim 26) is about 28 days.
Palecek discloses [0024]  the EBs were differentiated into mammary cells by culture in a differentiation medium (claims 1, 16).   
Palecek discloses [0052]  the cells express CK18, a marker of luminal cells (app spec page 10, lines 6-7) (claims 1, 3, 12, 16, 18, 22) and EBs (claim 3, 18). 
Palecek discloses [0039]  the cells express CK14 and p63, markers of basal cells (app spec page 10, lines 7-8) (claims 1, 13, 16) and EBs.
Palecek discloses [0024] the p63-positive cells (embryoid bodies) can then become further differentiated into K14+ (CK14) [0024] (the claimed “basal cells:” claims 1,16). Because luminal, basal and breast cells were obtained, Palecek discloses culture in a media for the claimed “differentiation medium being a serum free culture medium for the culture of mammary luminal and myoepithelial cells;” claims 1, 16).
Regarding claims 4, 18, Palecek does not disclose if the cells express the OTX or SOX11 marker. However, Simeone (of record) discloses that “OTX refers to a family of genes, OTX1 and OTX2. lt is assumed for purposes of this Office Action that the claimed “OTX” refers to either family member. Simeone also discloses that the OTX family is expressed in the brain. One of ordinary skill would have the reasonable expectation that the cells of Palecek would not express brain markers in view of the differentiation towards the epithelial lineage.
Palecek discloses [0037] the cells can be cultured on an adherent substrate (claim 7) (the claimed “one or more substrates;” claims 16, 20) and that the substrate can be a collagen and MATRIGEL® substrate alone and in various combinations (the claimed “wherein the substrate comprises Collagen I and/or solubilized basement membrane matrix secreted by Engelbreth-Holm-Swarm (EHS) mouse sarcoma cells;” claims 8, 20).
Palecek discloses that after differentiation [0039] the K14+ cells display epithelial morphology, express CK14 (basal cells) and p63 (claim 13, 16)(the claimed “myoepithelial cells;” claim 16).
Palecek discloses the claimed “mammary cells which are lactogenic” (claim 14) and the claimed “mammary cells” (claim 1).  It would have been obvious to one of ordinary skill that cells expressing the protein would express the marker for the protein.

Palecek differs from the claims in that the documents fail to disclose 	
A. differentiating the induced pluripotent stem cells in media comprising heparin and hydrocortisone (first issue);
B. culturing EBs in a differentiation medium for about 28-32 days to obtain mammary cells (second issue); 	
C. differentiating the EBs into mammary cells in the presence of pTHrP for days 1-5 (third issue) before the 28-32 day differentiation.  See, claim interpretation above.
However, Lewis, Schultz, Hassiotou, Scadden and Hens cure the deficiency.

A. first issue: culturing iPS in media comprising heparin and hydrocortisone
Lewis discloses [0026] a culture system used to develop embryoid bodies or organoids from iPSCs [0008] and that the organoid can be an epithelial organoid [0008] (the claimed “mammosphere;” claim 1)(the claimed mammary cell organoids;” claims 1, 16).  
Lewis discloses the embryoid body or organoid can be an epithelial organoid [0087] and that various biological factors [00115] such as heparin [00117] (claims 1, 16) and hydrocortisone [00117] (claims 1, 16) can be included in the media for generating embryoid bodies. Culture in media comprising  N2 supplement (the claimed “proliferation supplements” [00116]) are taught by Lewis. Lewis discloses culturing organoids/EBs for 22 days [00124].  
Schultz discloses [0008] addition of heparin to a cell culture [0151] which can be a population of cells undergoing differentiation from pluripotent stem cells to more differentiated derivatives of the pluripotent stem cells.
It would have been obvious to one of ordinary skill to modify the method of Palecek by culturing iPS cells in the presence of heparin and hydrocortisone to obtain embryoid bodies/organoids in view of the teachings of Lewis that organoids are useful for studies of tissue developments and disease, as well as transplantation [0006] and that hydrocortisone (Lewis) facilitates the differentiation of embryoid bodies or organoids into more differentiated derivatives such as mammary gland cells.  
One of ordinary skill would have had a reasonable expectation of success in culturing the iPSCs in heparin and hydrocortisone to obtain EB/organoids in view of the teachings of Lewis showing successful culture. 
One of ordinary skill would have been motivated to culture iPSCs in the media comprising heparin and hydrocortisone as suggested by Lewis in order to obtain sufficient organoids of a sufficient size for further scientific investigation such as use in models of human development and disease as taught by Lewis [0005].

B.	second issue: differentiating EBs into mammary cells by culturing for 28-32 days 
 Hassiotou discloses [0093] the spheroids (EBs) were maintained for up to two weeks in MammoCult™ media [0093] (the claimed “serum-free culture media”) and the addition of fresh MammoCult™ medium on top of the existing medium every three days (the claimed “comprising basal medium;” claims 1, 16).  
Hassiotou discloses [0070] differentiating the EBs into mammary cells comprising luminal and myoepithelial cells.  Hassiotou discloses [0070 the myoepithelial cells are CK14+ (the claimed “basal cells” claims 13, 22), luminal cells were CK18+ (week three of culture) [0116] (claims 12, 22) and that luminal cells synthesized several milk proteins such as alpha- lactalbumin at week 3 [0070]  (claims 11, 22), thereby disclosing the claimed “breast cells which express milk protein;” claims 11, 22) (the claimed “mammary cells are lactogenic mammary cells;” claim 14).
Hassiotou discloses [0115] that in iPSCs an initial 3D embryoid body formation and subsequent cultivation of the embryoid bodies in adherent conditions resulted in spontaneous differentiation into cells from all three germ layers and therefore breastmilk cell were allowed to form 3D spheroids. Hassiotou discloses  [0115] by day 4-7, some cells had attached. Hassiotou discloses [0115] the remaining spheroids were then transferred into new wells where adherent cells appeared in 1-2 days (7 days plus 2 days =9 days, the claimed “8-about 12 days to generate embryoid bodies;” claims 1, 16). Hassiotou discloses [0115] both the initial and subsequent adherent cells were cultured for another 2-3 weeks (14-21 days).
It would have been obvious to one of ordinary skill to modify the Palecek method by differentiating the EBs for a longer period of time (28-32 days) in EB differentiation media to generate mammary cells in view of the teachings of Hassiotou that luminal cells, myoepithelial cells (basal cells) and breast milk cells were formed from the EBs cultured in EB differentiation media.  
One of ordinary skill would have had a reasonable expectation of success in culturing the EBs for a longer period of 28-32 day than the 21 day culture period disclosed by Hassiotou in view of the teachings of Palecek showing successful culture of EBS for a total of 28 days.
One of ordinary skill would have been motivated to culture the EBS in differentiation medium for a longer period of time (28-32 days) as compared to 3 weeks (21 days, Hassiotou) to obtain a larger population of differentiated mammary cells in view of  the teachings of Hassiotou that all three cell types were formed and Hassiotou that [0048] the differentiated mammary cells can be used in treating milk production deficiency in a lactating female.  

C.	Third issue: 1-5 day culture EBs in pTHrP
Palecek differs from the claims in that the document fails to disclose differentiating the EBs into mammary cells in the presence of pTHrP for days 1-5 (third issue). However, Scadden and Hens cure the deficiency.
Scadden discloses enhancing the growth or maintenance of hematopoietic stem or progenitor cells by culturing the cells in the presence of pTHrP [0065]. 
Hens discloses pTHrP is required for normal mammary gland development (page 1222, left column, first full paragraph). Hens discloses stimulation by pTHrP is required to maintain the mammary fate of the epithelial cells. Hens discloses that in the absence of pTHrP signaling, mammary epithelial cells differentiate into skin cells. Hens discloses (page 1226, left column top paragraph) the cells were cultured in PTHrP for seven days, a value encompassing the claimed “from day 1 to day 5;” claims 1, 16).
It would have been obvious to one of ordinary skill to modify the Palecek 28 day EB culture period by including pTHrP in the culture media of EBs from day 1 to day 5 as suggested by Hens and Scadden in order to produce cells having a mammary fate as taught by Hens.
One of ordinary skill would have had a reasonable expectation of success in modifying the 28 day EB culture period of Palecek by including pTHrP for the first 5 days followed by subsequent culture for 28-32 days in EB differentiation medium and producing cells having a mammary fate in view of the teachings of Hens that stimulation by pTHrP is required to maintain the mammary fate of the epithelial cells.
One of ordinary skill would have been motivated to culture EBs into mammary cells in the presence of pTHrP before further culture in view of the teachings of Hens that pTHrP is required for normal mammary gland development (page 1222, left column, first full paragraph) and the teachings of Hens that stimulation by pTHrP is required to maintain the mammary fate of the epithelial cells.

2.	Claims 5, 6, 9, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Palecek, Lewis, Schultz, Hassiotou, Scadden and Hens as applied to claims 1, 3, 4, 7, 8, 11-14, 16, 18, 20, 22, 26 above and further in view of Lewis (of record), Gurusamy (of record), Zhang (of record) and Schultz et al (US 2013/0280802) (Schultz). 	The teachings of Palecek, Lewis, Schultz, Hassiotou, Scadden and Hens above are incorporated herein in their entirety.  

From above, Palecek discloses [0054] the EBs were cultured for 9 days and subsequently culture on gelatin in DSFM for 19 days, a 28 day total culture period and that significant epithelial lineage induction occurred in RA- treated EBs (the claimed “EBs are differentiated in the differentiation medium for about 28-32 days”).
From above, Hens discloses stimulation by pTHrP is required to maintain the mammary fate of the epithelial cells. Hens discloses that in the absence of pTHrP signaling, mammary epithelial cells differentiate into skin cells. Hens discloses (page 1226, left column top paragraph) the cells were cultured in PTHrP for seven days, a range encompassing the claims 1-5 days.
From above, Lewis discloses the embryoid body or organoid can be an epithelial organoid [0087] and that various biological factors [00115] such as heparin [00117] and hydrocortisone [00117] can be included in the media for generating embryoid bodies. Regarding claims 9, 21, Lewis discloses culture in a three dimensional matrix [00122] (the claimed “for 3D culture”).
From above, it would have been obvious to one of ordinary skill to modify the Palecek 28 day EB culture method by including pTHrP in the culture media of EBs for the first 5 days as suggested by Scadden and Hens in order to produce cells having a mammary fate as taught by Hens.
Palecek, Lewis, Schultz, Hassiotou, Scadden and Hens  differ from the claims in that the documents fail to disclose EB cultured in a basal medium comprising insulin (claims 5, 6, 9, 19, 21), FGF10 (claims 5, 6, 9, 19, 21) and/or HGF (claims 5,6, 9, 19, 21). However, Gurusamy, Zhang and Schultz cure the deficiency.

Gurusamy discloses (title) HGF is a positive regulator of early mammary gland morphogenesis (claims 5, 6, 9, 19, 21).
Zhang discloses FGF regulates distinct aspect of epithelial morphogenesis (Title) and that FGF10 controls distinct aspects of mammary ductal branching (Abstract) (claims 5, 6, 9, 19, 21).
Schultz discloses [0008] culture media which can further comprise FGF10 and insulin.
It would have been obvious to one of ordinary skill to modify the culture method of Palecek, Lewis, Schultz, Hassiotou, Scadden and Hens by including growth factors such as, insulin (Schultz), FGF10 (Zhang) and HGF (Gurusamy) in the embryoid body differentiation media from 23-27 days following culture in media comprising pTHrP (Hens) for 5 days (Hens) as suggested by Gurusamy, Zhang and Schultz in view of the collective teachings of Lewis, Gurusamy, Zhang, Schultz and Hens that growth factors such as HGF (Gurusamy), FGF10 (Zhang) in addition to heparin (Schultz), hydrocortisone (Lewis), insulin (Lewis) and Schultz (heparin) facilitate the differentiation of embryoid bodies or organoids into more differentiated derivatives such as mammary gland cells (claim 19).
One of ordinary skill would have had a reasonable expectation of success in differentiation of the EBs into mammary cells in view of the teachings of Lewis disclosing EBs and organoids can be successfully cultured into epithelial tissues by administration of one or more biological agents (page 4, lines 21-30).
One of ordinary skill would have been motivated to culture embryoid bodies in differentiation medium to obtain mammary cells in order to obtain mammary cells for further scientific research.

3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Palecek, Lewis, Schultz, Hassiotou, Scadden and Hens as applied to claims 1, 3, 4, 7, 8,11-14, 16, 18, 20, 22, 26 above and further in view of Spiegelman et al (US 20160175401) (Spiegelman). The teachings of Palecek, Lewis, Schultz, Hassiotou, Scadden and Hens (collectively “Palecek”) above are incorporated herein in their entirety.
Palecek differs from the claims in that the document fails to disclose the addition of pTHrP at 50ng/ml to 150 ng/ml to the culture media. However, Spiegelman cures the deficiency.
Spiegelman discloses [0020] cell cultures where pTHrP is present in the culture media at 100 ng/ml, a value falling within the claimed value of 50 ng/ml to 150 ng/ml.
It would have been obvious to one of ordinary skill to modify the Palecek culture method by including pTHrP at a concentration of 100 ng/ml as suggested by Spiegelman in view of the teachings of Hens that pTHrP is required for normal mammary gland development (page 1222, left column, first full paragraph) and that in the absence of PTHrP signaling, mammary epithelial cells differentiate into skin cells.
One of ordinary skill would have had a reasonable expectation of success in including pTHrP at a concentration of 100 ng/ml in view of the teachings of Hens that stimulation by PTHrP is required to maintain the mammary fate of the epithelial cells.
One of ordinary skill would have been motivated to culture EBs into mammary cells in the presence of pTHrP in view of the teachings of Hens that pTHrP is required for normal mammary gland development (page 1222, left column, first full paragraph).

4. 	Claims 15, 23, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Palecek, Lewis, Schultz, Hassiotou, Scadden and Hens above as applied to claims 1, 3, 4, 7, 8,11-14, 16, 18, 19, 20, 22, 26 above and further in view of Tlsty (of record). The teachings of Palecek, Lewis, Schultz, Hassiotou, Scadden and Hens (collectively “Palecek”) above are incorporated herein in their entirety.
Palecek differs from the claims in that the document fails to disclose culture in media comprising prolactin. However, Tlsty cures the deficiency.
Tisty discloses (page 33, lines 20-26) culturing dissociated mammospheres (the claimed EB) in insulin, prolactin and hydrocortisone (the claimed “culturing the mammary cells in the presence of insulin, prolactin and/or hydrocortisone;” claims 15, 24) and obtaining breast cells and luminal cells.
Tlsty discloses (page 2, line 30)  the outgrowths were stained with antibodies for CK8/CK18, markers for luminal epithelial cells (the claimed “wherein the breast cells express one or more markers selected from the group consisting of CD18;” claim 22).
Tlsty discloses two types of ductal structures were generated: acini and ductal lobular outgrowths (page 2, line 31) and that both were composed of an outer myoepithelial layer (the claimed “alveolar structures;” claim 25). Tlsty discloses human B-casein expression was observed (the claimed milk protein) (page 2, line 32), thereby disclosing the claimed breast cells express a milk protein marker (the claimed “breast cells that express one or more markers selected from...milk protein;” claim 22) and are lactogenic (claim 23).
TIsty discloses CD8/CK18 are luminal epithelial cell markers (page 50, line 20), thereby disclosing an organoid comprising luminal cells that express ...a CK18 marker. Palecek discloses obtaining p63+ cells and therefore discloses obtaining basal cells.
It would have been obvious to one of ordinary skill to modify the culture method of Palecek by inclusion of insulin, prolactin and hydrocortisone in the EB differentiation medium as suggested by Tlsty in order to obtain lactogenic mammary cell organoids as taught by Tlsty (claim 23).
One of ordinary skill would have had a reasonable expectation of success in culturing EB in culture media comprising insulin, prolactin and hydrocortisone in view of the teachings of Tlsty that human B-casein expression was observed (a milk protein), showing formation of lactogenic mammary cells was induced.
One of ordinary skill would have been motivated to culture EBs in a EB in culture media comprising insulin, prolactin and hydrocortisone in order to obtain lactogenic cells for therapeutic, regenerative purposes as taught by Tlsty (page 1, Introduction, last paragraph).

5.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Palecek (of record) in view of Lewis (of record), Schultz, Hassiotou, Scadden (of record), Hens (of record), Gurusamy (of record), Zhang (of record), Schultz (of record), Tlisty (of record) and Spiegelman (of record). 

Palecek discloses [0024] a method of differentiating pluripotent cells (the claimed “induced pluripotent stem cells”) [0025], [0026], [0028]) into p63+ cells (the claimed “embryoid bodies;” claim 27 part a) by culturing the cells in a defined culture medium (the claimed “serum free medium”; claim 27, part a) having a retinoid and optionally a BMP during differentiation (the claimed “for the culture of mammospheres;” claim 27 part a ).  Palecek discloses ([0044], for example) obtaining embryoid bodies (the claimed “mammospheres”) differentiation into EBs (embryoid bodies) and further differentiation into mammary cells [0024] (the claimed  breast cells;” claim 27 part b).
Palecek discloses [0024] the p63-positive cells (embryoid bodies) can then become further differentiated into K14+ (CK14) [0024] (the claimed “basal cells;” claim 27 part b) when cultured on an adherent surface in a medium lacking the retinoid and optional BMP.
Palecek discloses [0054] pluripotent cells can be  differentiated in a defined culture medium [0010] (the claimed “differentiation medium”) which was a serum free culture media (basal culture medium) (claim  27 part a) [0034] with varying RA concentrations (the claimed “iPSCs are cultured in serum free culture medium;” claim 27 part a) for six-seven days [0011] (the claimed “8 about -12 days;” claim 27, part a).  Palecek discloses [0034] the defined serum free culture media can further comprise purified components such as albumin, insulin, transferrin, growth factors (the claimed “proliferation supplements;” claim 27, part a).
Palecek disclosed [0054] the EBs were cultured for 9 days and subsequently culture on gelatin in DSFM for 19 days, a 28 day total culture period and that significant epithelial lineage induction occurred in RA- treated EBs (the claimed “EBs are differentiated in the differentiation medium for about 28-32 days;” claim27, part b).
Palecek discloses [0024]  the EBs were differentiated into mammary cells by culture in a differentiation medium (claim 27, part b).   
Palecek discloses [0052]  the cells express CK18, a marker of luminal cells (app spec page 10, lines 6-7) (the claimed “luminal cells;” claim 27 part b) and EBs. 
Palecek discloses [0039]  the cells express CK14 and p63, markers of basal cells (app spec page 10, lines 7-8) (claim 27 part b) and EBs.
Palecek discloses [0024] the p63-positive cells (embryoid bodies) can then become further differentiated into K14+ (CK14) [0024] (the claimed “basal cells:” claim 27 part b). Because luminal, basal and breast cells were obtained, Palecek discloses culture in a media for the claimed “differentiation medium being a serum free culture medium for the culture of mammary luminal and myoepithelial cells;” claim 27, part b).
Palecek discloses that after differentiation [0039] the K14+ cells display epithelial morphology, express CK14 (basal cells) and p63 (the claimed “myoepithelial cells;” claim 27, part b).
Palecek discloses the claimed “mammary cells which are lactogenic” (claim 27, part c) and the claimed “mammary cells” (claim 27, part c).  It would have been obvious to one of ordinary skill that cells expressing the protein would express the marker for the protein.

Palecek differs from the claims in that the documents fail to disclose 	
A. differentiating the induced pluripotent stem cells in media comprising heparin and hydrocortisone (first issue);
B. culturing EBs in a differentiation medium for about 28-32 days to obtain mammary cells (second issue); 	
C. differentiating the EBs into mammary cells in the presence of pTHrP for days 1-5 (third issue) before the 28-32 day differentiation.  See, claim interpretation above.
D. pTHrP at 50ng/ml to 150 ng/ml in the culture media
E. culture in medium comprising insulin, prolactin and hydrocortisone
F. EB culture in basal media comprising insulin, FGF10 and/or HGF

However, Lewis, Schultz, Hassiotou, Scadden, Hens, Gurusamy, Zhang, Schultz, Tlisty and Spielgelman cure the deficiency.

A. First issue: culturing iPS in media comprising heparin and hydrocortisone
Lewis discloses [0026] a culture system used to develop embryoid bodies or organoids from iPSCs [0008] and that the organoid can be an epithelial organoid [0008] (the claimed “mammosphere;” claim 27, part a).
Lewis discloses the embryoid body or organoid can be an epithelial organoid [0087] and that various biological factors [00115] such as heparin [00117] (claim 27, part a) and hydrocortisone [00117] (claim 27, part a) can be included in the media for generating embryoid bodies. Culture in media comprising  N2 supplement (the claimed “proliferation supplements” [00116]) are taught by Lewis. Lewis discloses culturing organoids/EBs for 22 days [00124].  
Schultz discloses [0008] addition of heparin to a cell culture [0151] which can be a population of cells undergoing differentiation from pluripotent stem cells to more differentiated derivatives of the pluripotent stem cells.
It would have been obvious to one of ordinary skill to modify the method of Palecek by culturing iPS cells in the presence of heparin and hydrocortisone to obtain embryoid bodies/organoids in view of the teachings of Lewis that organoids are useful for studies of tissue developments and disease, as well as transplantation [0006] and that hydrocortisone (Lewis) facilitates the differentiation of embryoid bodies or organoids into more differentiated derivatives such as mammary gland cells (the claimed “differentiating the EBs into mammary cells comprising breast cells, luminal cells and basal cells;” claim 27, part b).  
One of ordinary skill would have had a reasonable expectation of success in culturing the iPSCs in heparin and hydrocortisone to obtain EB/organoids in view of the teachings of Lewis showing successful culture. 
One of ordinary skill would have been motivated to culture iPSCs in the media comprising heparin and hydrocortisone as suggested by Lewis in order to obtain sufficient organoids of a sufficient size for further scientific investigation such as use in models of human development and disease as taught by Lewis [0005].

B. Second issue: differentiating EBs into mammary cells by culturing for 28-32 days 
 Hassiotou discloses [0093] the spheroids (EBs) were maintained for up to two weeks in MammoCult™ media [0093] (the claimed “serum-free culture media”) and the addition of fresh MammoCult™ medium on top of the existing medium every three days.  
Hassiotou discloses [0070] differentiating the EBs into mammary cells comprising luminal and myoepithelial cells.  Hassiotou discloses [0070 the myoepithelial cells are CK14+ (the claimed “basal cells” claim 27, part b), luminal cells were CK18+ (week three of culture) [0116] (claim 27, part b) and that luminal cells synthesized several milk proteins such as alpha- lactalbumin at week 3 [0070]  (c), thereby disclosing the claimed “differentiating the mammary cells to induce formation of the lactogenic mammary cells;” claim 27, part c).
Hassiotou discloses [0115] that in iPSCs an initial 3D embryoid body formation and subsequent cultivation of the embryoid bodies in adherent conditions resulted in spontaneous differentiation into cells from all three germ layers and therefore breastmilk cell were allowed to form 3D spheroids. Hassiotou discloses  [0115] by day 4-7, some cells had attached. Hassiotou discloses [0115] the remaining spheroids were then transferred into new wells where adherent cells appeared in 1-2 days (7 days plus 2 days =9 days, the claimed “8-about 12 days to generate embryoid bodies;” claim 27, part a). Hassiotou discloses [0115] both the initial and subsequent adherent cells were cultured for another 2-3 weeks (14-21 days).
It would have been obvious to one of ordinary skill to modify the Palecek method by differentiating the EBs for a longer period of time (28-32 days) in EB differentiation media to generate mammary cells in view of the teachings of Hassiotou that luminal cells, myoepithelial cells (basal cells) and breast milk cells were formed from the EBs cultured in EB differentiation media.  
One of ordinary skill would have had a reasonable expectation of success in culturing the EBs for a longer period of 28-32 day than the 21 day culture period disclosed by Hassiotou in view of the teachings of Palecek showing successful culture of EBS for a total of 28 days.
One of ordinary skill would have been motivated to culture the EBS in differentiation medium for a longer period of time (28-32 days) as compared to 3 weeks (21 days, Hassiotou) to obtain a larger population of differentiated mammary cells in view of  the teachings of Hassiotou that all three cell types were formed and Hassiotou that [0048] the differentiated mammary cells can be used in treating milk production deficiency in a lactating female.  

C. Third issue: 1-5 day culture EBs in pTHrP
Palecek differs from the claims in that the document fails to disclose differentiating the EBs into mammary cells in the presence of pTHrP for days 1-5 (third issue). However, Scadden and Hens cure the deficiency.
Scadden discloses enhancing the growth or maintenance of hematopoietic stem or progenitor cells by culturing the cells in the presence of pTHrP [0065]. 
Hens discloses pTHrP is required for normal mammary gland development (page 1222, left column, first full paragraph). Hens discloses stimulation by pTHrP is required to maintain the mammary fate of the epithelial cells. Hens discloses that in the absence of pTHrP signaling, mammary epithelial cells differentiate into skin cells. Hens discloses (page 1226, left column top paragraph) the cells were cultured in PTHrP for seven days, a value encompassing the claimed “from day 1 to day 5;” claim 27, part b).
It would have been obvious to one of ordinary skill to modify the Palecek 28 day EB culture period by including pTHrP in the culture media of EBs from day 1 to day 5 as suggested by Hens and Scadden in order to produce cells having a mammary fate as taught by Hens.
One of ordinary skill would have had a reasonable expectation of success in modifying the 28 day EB culture period of Palecek by including pTHrP for the first 5 days followed by subsequent culture for 28-32 days in EB differentiation medium and producing cells having a mammary fate in view of the teachings of Hens that stimulation by pTHrP is required to maintain the mammary fate of the epithelial cells.
One of ordinary skill would have been motivated to culture EBs into mammary cells in the presence of pTHrP before further culture in view of the teachings of Hens that pTHrP is required for normal mammary gland development (page 1222, left column, first full paragraph) and the teachings of Hens that stimulation by pTHrP is required to maintain the mammary fate of the epithelial cells.

D. Fourth issue: pTHrP at 50ng/ml to 150 ng/ml in the culture media
Palecek differs from the claims in that the document fails to disclose the addition of pTHrP at 50ng/ml to 150 ng/ml to the culture media. However, Spiegelman cures the deficiency.
Spiegelman discloses [0020] cell cultures where pTHrP is present in the culture media at 100 ng/ml, a value falling within the claimed value of 50 ng/ml to 150 ng/ml.
It would have been obvious to one of ordinary skill to modify the Palecek culture method by including pTHrP at a concentration of 100 ng/ml as suggested by Spiegelman in view of the teachings of Hens that pTHrP is required for normal mammary gland development (page 1222, left column, first full paragraph) and that in the absence of PTHrP signaling, mammary epithelial cells differentiate into skin cells.
One of ordinary skill would have had a reasonable expectation of success in including pTHrP at a concentration of 100 ng/ml in view of the teachings of Hens that stimulation by PTHrP is required to maintain the mammary fate of the epithelial cells.
One of ordinary skill would have been motivated to culture EBs into mammary cells in the presence of pTHrP in view of the teachings of Hens that pTHrP is required for normal mammary gland development (page 1222, left column, first full paragraph).

E. Fifth issue: culture in insulin, prolactin and hydrocortisone
Palecek differs from the claims in that the document fails to disclose culture in media comprising prolactin. However, Tlsty cures the deficiency.
Tisty discloses (page 33, lines 20-26) culturing dissociated mammospheres (the claimed EB) in insulin, prolactin and hydrocortisone (the claimed “culturing the mammary cells in the presence of insulin, prolactin and/or hydrocortisone;” claim 27 part b) and obtaining breast cells and luminal cells.
Tlsty discloses (page 2, line 30)  the outgrowths were stained with antibodies for CK8/CK18, markers for luminal epithelial cells.
Tlsty discloses two types of ductal structures were generated: acini and ductal lobular outgrowths (page 2, line 31) and that both were composed of an outer myoepithelial layer. Tlsty discloses human B-casein expression was observed (the claimed milk protein) (page 2, line 32), thereby disclosing the claimed breast cells express a milk protein marker and are lactogenic.
TIsty discloses CD8/CK18 are luminal epithelial cell markers (page 50, line 20), thereby disclosing an organoid comprising luminal cells that express ...a CK18 marker. Palecek discloses obtaining p63+ cells and therefore discloses obtaining basal cells.
It would have been obvious to one of ordinary skill to modify the culture method of Palecek by inclusion of insulin, prolactin and hydrocortisone in the EB differentiation medium as suggested by Tlsty in order to obtain lactogenic mammary cell organoids as taught by Tlsty (claim 27).
One of ordinary skill would have had a reasonable expectation of success in culturing EB in culture media comprising insulin, prolactin and hydrocortisone in view of the teachings of Tlsty that human B-casein expression was observed (a milk protein), showing formation of lactogenic mammary cells was induced.
One of ordinary skill would have been motivated to culture EBs in a EB in culture media comprising insulin, prolactin and hydrocortisone in order to obtain lactogenic cells for therapeutic, regenerative purposes as taught by Tlsty (page 1, Introduction, last paragraph).

F. Sixth issue: EB culture in basal media comprising insulin, FGF10 and/or HGF
Palecek differs from the claims in that the document fails to disclose culture of EBs in differentiation media comprising insulin, FGF10 and/or HGF.  However, Gurusamy, Zhang and Schultz cure the deficiency.
Gurusamy discloses (title) HGF is a positive regulator of early mammary gland morphogenesis (claim 27, part b).
Zhang discloses FGF regulates distinct aspect of epithelial morphogenesis (Title) and that FGF10 controls distinct aspects of mammary ductal branching (Abstract) (claim 27, part b).
Schultz discloses [0008] culture media which can further comprise FGF10 and insulin.
It would have been obvious to one of ordinary skill to modify the culture method of Palecek by including growth factors such as, insulin (Schultz), FGF10 (Zhang) and HGF (Gurusamy) in the embryoid body differentiation media for about 28 to 32 days following culture in media comprising pTHrP (Hens) for 5 days (Hens) as suggested by Gurusamy, Zhang and Schultz in view of the collective teachings of Lewis, Gurusamy, Zhang, Schultz and Hens that growth factors such as HGF (Gurusamy), FGF10 (Zhang) in addition to heparin (Schultz), hydrocortisone (Lewis), insulin (Lewis) and Schultz (heparin) facilitate the differentiation of embryoid bodies or organoids into more differentiated derivatives such as mammary gland cells (claim 27, part c).
One of ordinary skill would have had a reasonable expectation of success in differentiation of the EBs into mammary cells in view of the teachings of Lewis disclosing EBs and organoids can be successfully cultured into epithelial tissues by administration of one or more biological agents (page 4, lines 21-30).
One of ordinary skill would have been motivated to culture embryoid bodies in differentiation medium to obtain mammary cells in order to obtain mammary cells for further scientific research.

Response to Arguments
Applicant arguments, filed 09/09/2022, have been considered but not found persuasive.

1.	Arguments (page 1, “Rejections”) directed to the rejections under 35 USC 112 (a) and (b) are moot in view of the withdrawal of the rejections.

2.	Applicant argue (page 2, 35 USC 103 rejections, bottom paragraph)

With regard to culturing the iPSCs in the same serum-free culture medium for at least 8 days recited in independent claims 1 and 16, at page 11 of the Final Office Action, the Examiner asserts that it would have been obvious to modify the Palecek Lewis method by culturing the cells for at least 8 days in the same media as suggested by Hassiotou. The Examiner further asserts that one of ordinary skill would have had a reasonable expectation of success in culturing iPS cells for the culture of mammospheres (spheroid bodies) to generate embryoid bodies and/or organoids in the same media for 8 days in view of the teachings of Hassiotou that the pluripotent stem cells [0041] were successfully differentiated into embryoid bodies and eventually into [0070] myoepithelial cells, luminal cells and some luminal cells that were lactogenic (the claimed “bread cells” of claims 1, 16, and 22).

Paragraph [0041] of Hassiotou merely discloses that the breastmilk stem cell (BSC) is a pluripotent stem cell. Paragraph [0070] of Hassiotou discloses human pluripotent stem cells (hBSCs) subjected to directed differentiation in spheroid culture and that when hBSCs were cultured in the respective differentiation media, mammospheres producing milk proteins (B- casein), pancreatospheres expressing insulin, and cardiospheres expressing cardiac T troponin were all obtained within 3-4 weeks of first culturing. However, contrary to the Examiner’s assertion, the cited paragraphs [0041] and [0070] of Hassiotou fail to disclose or suggest that iPSCs are cultured in the same serum-free culture medium for at least 8 days, as required for independent claims 1 and 16.

In reply and contrary to the arguments, Applicant is arguing the references individually and not the combination as written.  Palecek, not Hassiotou, is cited for disclosing [0024] a method of differentiating pluripotent cells (the claimed “induced pluripotent stem cells”) [0025], [0026], [0028]) into p63+ cells (the claimed embryoid bodies) by culturing the cells in a defined culture medium (the claimed “serum free medium”) having a retinoid and optionally a BMP during differentiation (the claimed “for the culture of mammospheres”). Palecek discloses ([0044], for example) obtaining embryoid bodies (the claimed “mammospheres;” claims 1) (the claimed “organoids,” claim 16), differentiation into EBs (embryoid bodies) (claims 1, 16, 26) and further differentiation into mammary cells [0024] (the claimed  breast cells;” claims 1, 16, 26, 27).
Hassiotou is cited for disclosing culture of mammary stem cells as well as differentiated cells and mammary cell spheroids (organoids/EBs) [0093] in serum free culture media in MammoCult™ media [0093] (the claimed serum-free culture medium) for up to two weeks (the newly claimed “8-about 12 days;” claims 1, 16).  Hassiotou discloses the spheroids were maintained for up to two weeks in the same culture media and the addition of fresh MammoCult™ medium on top of the existing medium every three days.
	Further, claims 1 and 16 no longer recite the phrase “the iPSCs being cultured in the same serum free media for at least 8 days,” therefore Applicant arguments on this issue are moot. 

	3.	Applicant argues (page 3, third full paragraph)
As disclosed at page 14 of the specification as originally filed, inventors performed experiments to determine time points of MammoCult-derived embryoid body (mEB) culture that harbors the maximum percentage of non-neural ectoderm stem cells by culturing iPSCs in suspension with MammoCult medium for 30 days and collecting mEBs at different days to evaluate their differentiation state. Page 14 of the specification as originally filed further discloses that iPSCs aggregated and formed solid spheres from day 2, and cavities started to appear from day 10. Based on the above described experimental results, the claimed method of generating mammary cells according to amended claim 1 comprises culturing iPSCs in the serum-free culture medium for the culture of mammospheres for 8-about 12 days. In view of the above discussion, the asserted disclosure by Hassiotou is not the same as “culturing induced pluripotent stem cells (iPSCs) in a serum-free culture medium comprising a basal medium, proliferation supplements, heparin, and hydrocortisone for the culture of mammospheres for 8-about 12 days to generate embryoid bodies (EBs)” recited in amended claim 1.Therefore, even if Palecek is combined with Hassiotou, they fail to disclose or suggest “culturing induced pluripotent stem cells ((PSCs) in a serum-free culture medium comprising a basal medium, proliferation supplements, heparin, and hydrocortisone for the culture of mammospheres for 8-about 12 days to generate embryoid bodies (EBs),” as recited in amended independent claim 1.

	In reply and contrary to the arguments, Applicant is arguing the references individually and not the combination as written.  Further, determining the time period or day at which the culture harbors the maximum percentage of nonneural ectodermal stem cells is routine optimization and a procedure within the purview of one of ordinary skill in the art. 
	Palecek discloses [0054] pluripotent cells were differentiated in a defined culture medium [0011] (the claimed “differentiation medium”) which was a serum free culture media  [0034] with varying RA concentrations (the claimed “iPSCs are cultured in serum free culture medium;” ) for four-nine days [0010] or for 2-9 days  [0032]  (the claimed “8 about -12 days;”).
Palecek discloses [0054] the EBs were cultured for 9 days and subsequently culture on gelatin in DSFM for 19 days, a 28 day total culture period and that significant epithelial lineage induction occurred in RA- treated EBs (the claimed “EBs are differentiated in the differentiation medium for about 28-32 days”) (the claimed “EBs are differentiated in the differentiation medium for about 30 days;” claim 26).  About 30 days (claim 26) is about 28 days.
Hassiotou discloses [0115] that in iPSCs an initial 3D embryoid body formation and subsequent cultivation of the embryoid bodies in adherent conditions resulted in spontaneous differentiation into cells from all three germ layers and therefore breastmilk cell were allowed to form 3D spheroids. Hassiotou discloses  [0115] by day 4-7, some cells had attached. The remaining spheroids were then transferred into new wells where adherent cells appeared in 1-2 days (7 days plus 2 days =9 days, the claimed “8-about 12 days to generate embryoid bodies;” claims 1, 16). Hassiotou discloses [0115] both the initial and subsequent adherent cells were cultured for another 2-3 weeks (14-21 days).
Both Palecek and Hassiotou disclose culture of iPS cells or stem cells for “8-about 12 days” to embryoid bodies.  Culture in heparin [00117] , hydrocortisone [00117], N2 supplement [00116] (the claimed “proliferation supplements” [00116]) are taught by Lewis. 

	4.	Applicant argues (page 4, first full paragraph)
Further, in view of “a serum-free culture medium comprising a basal medium, proliferation supplements, heparin, and hydrocortisone for the culture of mammospheres” now recited in amended independent claim 1 and previously similarly recited in now canceled claim 2, Palecek, Lewis, Hassiotou, Scadden, and Hens fail to disclose or suggest this feature. The rejection of claim 2 is discussed here to support allowability of amended claim 1. With regard to the rejection of claim 2, at page 14 of the Final Office Action, the Examiner states: Claim interpretation: The claimed “proliferation supplement” is considered to be met by insulin (claim 2). Applicant respectfully disagrees with the Examiner’s claim interpretation for claim 2 because there is no basis provided supporting the claim interpretation.

It is noted that the proliferation supplement is mixed with the basal medium according to the product information sheet for MammoCult™ Human Medium Kit (Catalog # 056620) submitted with the last response filed March 22, 2022. According to the previously submitted product information, the proliferation supplement contains material derived from human plasma.

In reply and contrary to the arguments, the claim interpretation argument is withdrawn in view of applicant arguments. Palecek discloses [0034] "serum-free" means that neither the culture nor the culture medium contains serum or plasma, although purified or synthetic components of serum or plasma (e.g., FGFs) can be provided in the culture in reproducible amounts. Palecek discloses [0034], as such, serum that is normally added to culture medium for cell culture is replaced by known quantities of serum components, such as, e.g., albumin, insulin, transferrin and possibly specific growth factors (i.e., bFGF, TGF or PDGF).  Palecek therefore discloses culture in serum free media with the addition of proliferation supplements.  Lewis discloses the N2 supplement for basal media

	5.	Applicant argues 
Moreover, Tlsty, cited for generally disclosing culturing dissociated mammospheres (the claimed EBs) in insulin, prolactin and hydrocortisone (claims 15, 24) and obtaining breast cells and luminal cells, fails to cure the above-identified deficiencies of Palecek, Lewis, Hassiotou, Scadden, Hens, Lewis, Gurusamy, Zhang, and Schultz with respect to amended claim 1 because the cited references, individually or in combination, clearly fail to disclose or suggest, at least, “culturing induced pluripotent stem cells (iPSCs) in a serum-free culture medium comprising a basal medium, proliferation supplements, heparin, and hydrocortisone for the culture of mammospheres for 8-about 12 days to generate embryoid bodies (EBs),” as recited in amended claim 1.

In reply and contrary to the arguments, Palecek discloses [0034] "serum-free" means that neither the culture nor the culture medium contains serum or plasma, although purified or synthetic components of serum or plasma (e.g., FGFs) can be provided in the culture in reproducible amounts. Because applicant has not provided a description of “proliferation supplements” other than the statement on the product information sheet, the nature of the “material derived from human plasma” is uncertain. 
Palecek is cited for disclosing [0034], as such, serum that is normally added to culture medium for cell culture is replaced by known quantities of serum components, such as, e.g., albumin, insulin, transferrin and possibly specific growth factors (i.e., bFGF, TGF or PDGF). Culture in heparin [00117] , hydrocortisone [00117], N2 supplement [00116] (the claimed “proliferation supplements” [00116]) are taught by Lewis. 
 Palecek and Lewis therefore disclose culture in serum free media with the addition of proliferation supplements. 
	 
6.	Applicant argues
At page 9 of the Final Office Action, the Examiner asserts that paragraph [0010] of Palecek discloses for four-nine days and this disclosure is equivalent to the claimed “about 8-12 days” recited in claims 1 and 16. Paragraph [0010] of Palecek discloses “culturing embryoid bodies (EBs) in a defined differentiation medium ... for at least about two days, but alternatively from about four days to about nine days.” (Emphasis added.) Amended claim 1 recites “culturing induced pluripotent stem cells (iPSCs) in a serum-free culture medium ... for 8-about 12 days to generate embryoid bodies (EBs).” (Emphasis added.) It is respectfully submitted that culturing EBs for about 4-9 days, as disclosed in Palecek, is not the same as culturing iPSCs for 8-about 12 days, as recited in amended claim 1. That is, according to amended claim 1, it is clear that iPSCs are cultured for 8-about 12 days to generate EBs, and thus, culturing iPSCs is not the same as culturing EBs. Therefore, contrary to the Examiner’s assertion, Palecek fails to disclose or suggest “culturing induced pluripotent stem cells GPSCs) in a serum-free culture medium for the culture of mammospheres for 8-about 12 days to generate embryoid bodies (EBs),” as recited in amended claim 1.

In reply and contrary to the arguments, Palecek discloses culture of pluripotent cells for six-seven days [0011] (the claimed “8 - about 12 days”) in serum free media to obtain embryoid bodies.  The culture of pluripotent cells for “8-about 23 days” is an obvious variation of the Palacek 6-7 day culture period.  One of ordinary skill would have been motivated to culture the pluripotent cells for a longer period in order to obtain more embryoid bodies useful for subsequent differentiation and use as disclosed by Palacek [0008].

7.	Applicant argues (page 5, second full paragraph)
The Examiner further asserts, at page 9 of the Final Office Action, that the asserted disclosure of about four days to about nine days in paragraph [0010] of Palecek is equivalent to the claimed “about 10 days” in claim 26. For the same reasons as discussed above with regard to claim 1, contrary to the Examiner’s assertion, Palecek fails to disclose or suggest “iPSCs are cultured in the serum-free culture medium for about 10 days,” as recited in claim 26. Further, while paragraph [0010] of Palecek discloses culturing EBs from about 4 days to about 9 days, claim 26 recites “the EBs are differentiated in the differentiation medium for about 30 days.”


In reply and contrary to the arguments, Palecek discloses culture of pluripotent cells for six-seven days [0011] (the claimed “8 - about 12 days”) in serum free media to obtain embryoid bodies.  The culture of pluripotent cells for “8-about 23 days” is an obvious variation of the Palacek 6-7 day culture period.  One of ordinary skill would have been motivated to culture the pluripotent cells for a longer period in order to obtain more embryoid bodies useful for subsequent differentiation and use as disclosed by Palacek [0008].
Palecek disclosed [0054] the EBs were cultured for 9 days and subsequently culture on gelatin in DSFM for 19 days, a 28 day total culture period and that significant epithelial lineage induction occurred in RA- treated EBs (the claimed “EBs are differentiated in the differentiation medium for about 28-32 days;” claims 1, 16)(the claimed “EBs are differentiated in the differentiation medium for about 30 days;” claim 26)  About 30 days (claim 26) is an obvious variation of about 28 days, the Palecek EB culture period.  One of ordinary skill would have been motivated to culture the pluripotent cells for a longer period in order to obtain more embryoid bodies useful for subsequent differentiation and use as disclosed by Palacek [0008].

8.	Applicant argues  (page 5, bottom paragraph) 
At page 9 of the Final Office Action, the Examiner asserts that Palecek discloses that the EBs were subsequently cultured on gelatin in DSFM for nineteen days (a total of 28 days) without pointing out specific portion(s) of the cited reference. The Examiner further asserts that the asserted disclosure by Palecek is equivalent to “differentiating the EBs into mammary cells by culturing in a differentiation medium for about 23-32 days.” It appears that the Examiner’s assertion is based on disclosure in paragraph [0054] of Palecek: “EBs were differentiated with varying RA concentrations for nine days and subsequently cultured on gelatin in DSFM for nineteen days.” (A total of 28 days, emphasis added.) However, in view of the earlier discussed disclosure by Palecek, culturing EBs in a defined differentiation medium from about 4 days to about 9 days, it is not clear how the asserted days of culturing EBs add up to be a total of 28 days. 

Moreover, nowhere in Palecek does it disclose or suggest differentiating EBs into mammary cells, as required for claim 1. Palecek merely discloses differentiating EBS and pluripotent cells into p63-positive cells in paragraph [0022]. Furthermore, although the Examiner cites paragraph [0071] of Palecek for disclosing “obtaining mammospheres,” the last paragraph in Palecek is [0059]. Therefore, it is respectfully submitted that Palecek also fails to disclose or suggest “differentiating the EBs into mammary cells ... by culturing in a differentiation medium for about 28-32 days,” as recited in amended claim 1.

In reply and contrary to the arguments, to clarify, Palecek disclosed [0054] the EBs were cultured for 9 days and subsequently culture on gelatin in DSFM for 19 days, a 28 day total culture period and that significant epithelial lineage induction occurred in RA- treated EBs. The 9 day and 19 day EB culture period is all found in Palecek [0054].  
Palecek discloses differentiating EBs into mammary cells in [0024].   Palecek discloses [0039]  the cells express CK14 and p63, markers of basal cells (app spec page 10, lines 7-8) (claims 1, 13, 16).  Palecek discloses ([0044], for example) obtaining embryoid bodies (the claimed “mammospheres;” claim 1) (the claimed “organoids,” claim 16), differentiation into EBs (embryoid bodies) (claim 26) and further differentiation into mammary cells [0024].

9.	Applicant argues (page 6, bottom paragraph)
Hens discloses that mammary buds were isolated from wild-type and PTHrP-/- embryos and were cultured with extra tufts of ventral mesenchyme on nucleopore filters, and after 7 days in the presence or absence of 10 -7  M  PTHrP, cultures were scored for bud outgrowth. At page 18 of the Final Office Action, the Examiner further asserts that Hens discloses that the cells were cultures in PTHrP for 7 days, a range encompassing the claimed “1-5 days.” It is respectfully submitted that “1-5 days” is not the same as “for days 1-5” recited in claim 1 as previously presented. Nevertheless, claim 1 has been amended to more clearly recite the claimed features and to expedite prosecution of the instant application. As amended, claim 1 now recites “differentiating the EBs into mammary cells comprises culturing the EBs in the presence of pTHrP from day 1 to day 5.” (Emphasis added.) Amended claim 1 requires not only for 5 days, but also requires that the EBs are cultured in the present of pTHrP from the first day (day 1) to the fifth day (day 5) during the culturing in the differentiation medium for about 28-32 days. Even if Hens is combined with other cited references, they fail to arrive at “differentiating the EBs into mammary cells comprises culturing the EBs in the presence of pTHrP from day 1 to day 5,” as recited in amended claim 1.

In reply and contrary to the arguments, claim 1 does not recite “during the culturing in the differentiation medium for about 28-32 days.” As discussed in the rejection of claim 1, the claim interpretation has been provided: the claimed 28-32 days EB culture period is interpreted to occur consecutively after the 1-5 day culture of EB in pTHrP. See specification page 9, lines 21-23. Neither claim 1 nor claim 16 recites the word “during.” Applicant arguments are not commensurate with the scope of the claims. And, the “1-5 days” is correctly applied as set forth in the Office Action.  Applicant has not clearly explained the difference as to why: “1-5 days” is not the same as “for days 1-5” recited in claim 1.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632